          Case 1:13-cr-00271-LTS Document 1106 Filed 04/19/21 Page 1 of 5




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------x

UNITED STATES OF AMERICA

        -v-                                                           No. 13-CR-271-LTS

ALSHAQUEN NERO,

                 Defendant.

-------------------------------------------------------x

                                                     ORDER

                 The Court has received Defendant Alshaquen Nero’s pro se motion for

reconsideration (docket entry no. 1023 (“Motion”)) of the Court’s Memorandum Order denying

his motion for a reduction in sentence pursuant to 18 U.S.C. section 3582(c)(1)(A) (docket entry

no. 1007, “Mem. Ord.”), the Government’s opposition (docket entry no. 1029), and the parties’

subsequent submissions filed in connection with the Motion. (See docket entry nos. 1033, 1039,

1051, 1055, 1061, 1066, 1067, 1077, 1080, 1081, 1090, 1100.) 1

                 A motion for reconsideration is not intended as “a vehicle for relitigating old

issues, presenting the case under new theories . . . or otherwise taking a second bite at the apple.”

Analytical Surveys, Inc. v. Tonga Partners, L.P., 684 F.3d 36, 52 (2d Cir. 2012) (internal

quotation marks and citation omitted). 2 Indeed, reconsideration is an “extraordinary remedy to

be employed sparingly in the interests of finality and conservation of scarce judicial resources.”



1
        The Court has also considered the submissions made by Mr. Nero’s brother, cousin, and
        aunt, in support of his Motion. (Docket entry nos. 1078, 1079, and 1092.)
2
        “Courts consider criminal motions for reconsideration under ‘largely the same’ standards
        as the equivalent civil motions.” United States v. Nawaz, No. 16-CR-431 (AT), 2021
        WL 664128, at *1 (S.D.N.Y. Feb. 19, 2021) (quoting United States v. Lisi, No. 15-CR-
        457 (KPF), 2020 WL 1331955, at *2 (S.D.N.Y. Mar. 23, 2020)).


NERO - MTN FOR RECONSIDERATION.DOCX                        VERSION APRIL 19, 2021                    1
         Case 1:13-cr-00271-LTS Document 1106 Filed 04/19/21 Page 2 of 5




In re Health Mgmt. Sys. Inc. Sec. Litig., 113 F. Supp. 2d 613, 614 (S.D.N.Y. 2000) (citation

omitted). To warrant reconsideration, the moving party bears the heavy burden of showing “an

intervening change of controlling law, the availability of new evidence, or the need to correct a

clear error or prevent manifest injustice.” Virgin Atlantic Airways, Ltd. v. National Mediation

Bd., 956 F.2d 1245, 1255 (2d Cir. 1992) (citation omitted).

               In his Motion and subsequent submissions, Mr. Nero principally contends that his

ongoing stomach ailments warrant his immediate release from custody, in large part because

“nothing is being done to help” him with those ailments (Motion at 1), and he is receiving “no

realistic assistance” from medical staff at United States Penitentiary Canaan (“USP Canaan”),

where he is in custody. (Docket entry no. 1077 at 2.)

               The Court considered Mr. Nero’s stomach condition in its Memorandum Order

denying his motion for compassionate release on November 2, 2020. (Mem. Ord. at 4-5.)

However, Mr. Nero submits that treatment for that condition has since been delayed, at least in

part as a result of restrictions imposed at USP Canaan as a result of the spread of the COVID-19

virus at that facility. (See docket entry no. 1033, 1051; see also docket entry no. 1055 (the

Government acknowledging that “[d]ue to COVID-19,” “the facility ha[d] not been able to

schedule an on-site visit [for Mr. Nero] by the General Surgeon”).) In response, however, the

Government has submitted medical records reflecting that Mr. Nero has continued to receive

medical care for his stomach condition, including an evaluation by a general surgeon on or about

January 18, 2021, a colonoscopy and esophagogastroduodenoscopy (“EGD”) on February 1,

2021, and a consultation with a medical provider about his gastrointestinal issues on February

26, 2021. (See docket entry nos. 1061, 1067, 1081.) As a result of that care, Mr. Nero has been

prescribed treatments, including antibiotics to treat the gastrointestinal bacteria identified during




NERO - MTN FOR RECONSIDERATION.DOCX                VERSION APRIL 19, 2021                               2
         Case 1:13-cr-00271-LTS Document 1106 Filed 04/19/21 Page 3 of 5




his colonoscopy and EGD. (See docket entry no. 1080 Ex. A; docket entry no. 1081 Ex. A;

docket entry no. 1100 Ex. A.) 3 According to the most recent medical records available to the

Court, while Mr. Nero has “occasional shortness of breath,” “chest discomfort,” and “occasional

gas,” he “has not had much abdominal pain or discomfort,” he denied “diarrhea or constipation,”

his appetite was normal, and his antibiotic treatment appears to have been successful. (Docket

entry no. 1081 Ex. A; docket entry no. 1100 Ex. A.)

                 The Court appreciates that Mr. Nero writes that his condition is more severe than

how it is described in his medical records, that “no one was/has done anything to stop this

phenomenon of excruciating pain,” and that he “need[s] expert attention and assistance.”

(Docket entry no. 1090.) However, for the reasons stated in the Court’s Memorandum Order,

and in light of the Government’s showing that Mr. Nero is indeed continuing to receive treatment

for his stomach condition, the Court concludes that the sentence imposed on him remains

appropriate and consistent with section 3553(a), and that extraordinary and compelling reasons

do not warrant an approximately five-year reduction in his sentence under 18 U.S.C. section

3582(c)(1)(A).

                 Mr. Nero is advised that, to the extent he believes he is in urgent need of specific

medical attention available only outside of USP Canaan, he may submit a request to the warden

of his facility for temporary release for the purpose of seeking that medical attention, pursuant to

18 U.S.C. section 3622. That section provides:




3
       The Court also observes that, while the BOP reports that 302 inmates and 69 staff
       members at USP Canaan have contracted COVID-19 since the outset of the pandemic, it
       also reports that zero inmates and three staff members are currently positive for COVID-
       19, and that 153 staff members and 348 inmates at that facility have so far been fully
       vaccinated against the virus. BOP, COVID-19 Coronavirus,
       https://www.bop.gov/coronavirus/ (last visited April 19, 2021).


NERO - MTN FOR RECONSIDERATION.DOCX                 VERSION APRIL 19, 2021                              3
         Case 1:13-cr-00271-LTS Document 1106 Filed 04/19/21 Page 4 of 5




               The Bureau of Prisons may release a prisoner from the place of his
               imprisonment for a limited period if such release appears to be consistent
               with the purpose for which the sentence was imposed and any pertinent
               policy statement issued by the Sentencing Commission pursuant to 28
               U.S.C. 994(a)(2), if such release otherwise appears to be consistent with
               the public interest and if there is reasonable cause to believe that a
               prisoner will honor the trust to be imposed in him, by authorizing him,
               under prescribed conditions, to—

               (a) visit a designated place for a period not to exceed thirty days, and then
               return to the same or another facility, for the purpose of— . . .

               (3) obtaining medical treatment not otherwise available[.]

18 U.S.C.A. § 3622 (Westlaw through P.L. 117-1). Accord 28 C.F.R. § 570.33(j) (“The Warden

or designee may authorize a furlough, for 30 calendar days or less, for an inmate to: [ ]

(j) Receive necessary medical, surgical, psychiatric, or dental treatment not otherwise

available.”). While temporary furlough pursuant to section 3622 is “committed to [the] sole

discretion of the BOP,” this Court may make a recommendation that the BOP exercise that

discretion to grant an inmate temporary release in appropriate circumstances. United States v.

Sessum, No. 15-CR-667-6 (KPF), 2020 WL 6392817, at *5 (S.D.N.Y. Oct. 30, 2020) (citation

omitted) (collecting cases). In this case, the Court recommends that the BOP grant Mr. Nero

such temporary release if and to the extent that the BOP is unable to provide him appropriate and

timely medical treatment inside USP Canaan.

               Finally, the Court notes that, in his submission dated February 15, 2021 (docket

entry no. 1077), Mr. Nero requests that “a writ of habeas corpus be served on the Bureau of

Prisons.” There is no indication that Mr. Nero has exhausted his administrative remedies

concerning any potential petition for habeas corpus. Carmona v. U.S. Bureau of Prisons, 243

F.3d 629, 634 (2d Cir. 2001) (“We have held that federal prisoners must exhaust their

administrative remedies prior to filing a petition for habeas relief.”); Rosenthal v. Killian, 667 F.




NERO - MTN FOR RECONSIDERATION.DOCX                VERSION APRIL 19, 2021                           4
        Case 1:13-cr-00271-LTS Document 1106 Filed 04/19/21 Page 5 of 5




Supp. 2d 364, 366 (S.D.N.Y. 2009) (“Federal inmates who seek to challenge the conditions of

their confinement must first utilize the Administrative Remedy Program [ ] developed by the

BOP.”). To the extent Mr. Nero, once he has exhausted his administrative remedies, seeks

information concerning how to file a new civil action petitioning the Court for a writ of habeas

corpus, he may contact the Court’s Pro Se Intake Unit, which is located at the Daniel Patrick

Moynihan United States Courthouse, 40 Foley Square, Room 105, New York, New York 10007.

               For the reasons stated above, Mr. Nero’s motion for reconsideration is denied.

               This Order resolves docket entry no. 1023.

               Chambers will mail a copy of this Order to Mr. Nero.


       SO ORDERED.

Dated: New York, New York
       April 19, 2021

                                                            /s/ Laura Taylor Swain
                                                            LAURA TAYLOR SWAIN
                                                            United States District Judge


Copies mailed to:
Alshaquen Nero
Reg. No. 05861-748
USP Canaan
PO Box 400
3057 Eric J. Williams Memorial Drive
Waymart, PA 18472

Alshaquen Nero
Reg. No. 05861-748
USP Canaan
P.O Box 300
3057 Eric J. Williams Memorial Drive
Waymart, PA 18472




NERO - MTN FOR RECONSIDERATION.DOCX              VERSION APRIL 19, 2021                            5
